Case 2:20-cm-00001-UA Document 3 Filed 01/07/20 Pageiofi Page ID#:3

 
 

 

 

 

 

rILED

Memorandum 2020 JAN - 7 AM Hs U6

: zi “RK HL ryt fhegt CEELMEY

ENTE AI DALIE,

Subject: a? | Daten ae.
In Re Grand Jury January 7, 2020
CR Misc. No . “) {
To: From: bo
KIRY K. GRAY MONICA E. TAIT
Clerk, United States District Court Assistant United States Attorney
Central District of California Criminal Division

For purposes of determining whether the above-referenced matter, being filed on
January 7, 2020:

(a) should be assigned to the Honorable André Birotte Jr., it
Lis
is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
Ois
Xl is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,

2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
chas been personally involved or on which he has personally consulted while employed in

the USAO. oT ee.

MONICA E. TAIT
Assistant United States Attorney

 
